Citation Nr: 1101551	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  08-37 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE


Entitlement to service connection for bilateral hearing loss.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to 
January 1970.  He also had service with the Massachusetts Army 
National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008, rating decision, which denied, 
amongst other issues, service connection for bilateral hearing 
loss.  

In October 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge (VLJ).  A transcript of 
that hearing is of record and associated with the claims folder.  


FINDINGS OF FACT

1.  Defective hearing was identified on the Veteran's examination 
when he was accepted for active service.

2.  There was no increase in severity of the Veteran's 
preexisting hearing loss; and, therefore, the Veteran's hearing 
loss was not aggravated by service.  


CONCLUSION OF LAW

The Veteran's preexisting bilateral hearing loss was not 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306(b), 
3.385 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

As to the claim of service connection for bilateral hearing loss, 
the VCAA duty to notify was satisfied by way of a letter sent to 
the Veteran in November 2007.  The letter fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  It informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  The letter also provided the Veteran with 
notice of what type of information and evidence was needed to 
establish a disability rating, as well as notice of the type of 
evidence necessary to establish an effective date.  With this 
letter, the RO effectively satisfied the notice requirements with 
respect to the issue on appeal, which was subsequently 
readjudicated in September 2009, and December 2009 supplemental 
statements of the case.  Under these circumstances, the Board 
finds that adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication of 
the claim, such as an statement of the case or supplemental 
statement of the case, is sufficient to cure a timing defect).

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent VA 
and private treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  The RO associated the Veteran's service treatment 
records, private treatment record, and a November 2009 VA 
examination report with the claims file.  

The Veteran was afforded a November 2009 VA examination for the 
purpose of ascertaining the etiology of his bilateral hearing 
loss.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The November 2009 VA examination is more 
than adequate, as it is predicated on a full reading of the 
Veteran's service treatment records and private treatment record 
in the Veteran's claims file as well as his personal history and 
statements.  It notes an etiology for the Veteran's hearing loss.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Additionally, in October 2010, the Veteran was provided an 
opportunity to set forth his contentions during a Travel Board 
hearing before the undersigned Veterans Law Judge.  In Bryant v. 
Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for 
Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that 
the RO Decision Review Officer or Veterans Law Judge who chairs a 
hearing to fulfill two duties:  (1) the duty to fully explain the 
issues and (2) the duty to suggest the submission of evidence 
that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 
488 (2010).  

Here, during the October 2010 hearing, the undersigned Veterans 
Law Judge cited  the only issue on appeal.  See Hearing 
Transcript (T.) at p. 2.  The essential elements for establishing 
service connection for hearing loss were also discussed.  T. at 
8-9.  Further, information was solicited regarding the claimed 
onset of the hearing loss  T. at p.3-8.  Therefore, not only were 
the issues "explained . . . in terms of the scope of the claim 
for benefits," but "the outstanding issues material to 
substantiating the claim," were also fully explained.   See 
Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing 
gave rise to the possibility that evidence had been overlooked 
with regard to the Veteran's service connection claim.  As such, 
the Board finds that, consistent with Bryant, the undersigned 
Veterans Law Judge complied with the duties set forth in 38 
C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate 
the claim based on the current record.

In view of the foregoing, the Board finds no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service Connection 

The Veteran asserts that service connection is warranted for 
bilateral hearing loss based upon incurrence in service.  He 
maintains that he was exposed to noise and acoustic trauma in 
service when he was a military advisor to the Korean troops and 
was in the field with them performing their combat exercises.  He 
performed this duty for at least one year.  He also stated that 
he was exposed to heavy equipment noise unloading heavy duty 
trucks and working with forklifts, and that he was on the rifle 
range two times a year.  He maintains that although he was given 
ear protection, they were the "spongy" type and were of little 
help.  

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

In cases of pre-existing disorders and aggravation, a veteran is 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that the disease or injury existed prior to service 
and that it was not aggravated by service.  VAOPGCPREC 3-2003 
(July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 116, 
123-30 (2003).  Only such conditions as are recorded in 
examination reports are to be considered as noted. 38 C.F.R. § 
3.304(b) (2010).  

VA bears the burden to rebut the presumption of aggravation in 
service through a showing of clear and unmistakable evidence.  
Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991). Such evidence includes 
medical facts and principles that may be considered to determine 
whether the increase is due to the natural progression of the 
condition.  

However, aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010).  

Additionally, temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993). Thus, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at the 
time of separation but one that still exists currently is 
required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon 
v. Brown, 8 Vet. App. 529, 538 (1996).  

With respect to claims for service connection for hearing loss, 
the Court has held that the threshold for normal hearing is from 
zero to 20 decibels, and that higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  The Court further opined that 38 C.F.R. § 3.385, 
discussed below, then operates to establish when a hearing loss 
can be service connected.  Hensley at 159.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.  

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim. 38 C.F.R. § 3.102 (2009).

At entry to service in December 1960, the Veteran underwent an 
authorized audiological evaluation.  Concerning the Veteran's 
December 1960 entrance audiogram, prior to November 1967, 
military audiometric results were reported in American Standards 
Association (ASA) units; VA used ASA units prior to July 1966.  
However, in July 1966, VA adopted International Organization for 
Standardization (ISO) units, and the military followed suit in 
November 1967.  The current definition for a hearing loss 
disability found at 38 C.F.R. § 3.385 is based on ISO units.  The 
military audiogram in the instant case conducted in December 1960 
must be converted from ASA to ISO units.  (In order to facilitate 
data comparison, the ASA standards have been converted to ISO-
ANSI standards and are represented by the figures in 
parentheses.)

Essentially, this means adding 10 decibels to the reported 
findings in most frequencies, the exceptions being adding 15 
decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.  

At the Veteran's December 1960 entrance examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
0 (10)
15 (25)
25 (35)
20 (25)
LEFT
5 (20)
10 (20)
20 (30)
30 (40)
20(25)

A Report of Medical History indicated "yes" when asked had you 
ever had or have you now ear, nose, or throat trouble.  The 
physician summary indicated hearing loss, as the ear, nose, and 
throat trouble.  Clinical evaluation of the ears were normal.  
Significantly, "defective hearing" was listed in the Summary of 
Defects and Diagnoses (section 74 of the Report of Medical 
Examination).  

At a December 1963 separation examination, puretone thresholds, 
in decibels, converted to ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)
X
10 (15)
LEFT
5 (20)
5 (15)
10 (20)
X
10(15)

At a March 1969 annual examination, puretone thresholds in 
decibels, already evaluated in ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
X
5
LEFT
5
10
10
X
10

A Report of Medical History indicated "no" when asked had you 
ever had or have you now hearing loss.  

At an October 1969 separation examination, puretone thresholds in 
decibels, already evaluated in ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
X
15
LEFT
10
10
5
X
20

A Report of Medical History indicated "yes" when asked had you 
ever had or have you now hearing loss.  However, the physician's 
summary of the Veteran's problems indicated "hearing loss, no 
problems at present."  

While serving in the Army National Guard, the Veteran underwent 
an October 1991 retention examination.  Clinical evaluation of 
the ears were normal.  No audiometer examination was performed.  
The summary of defects and diagnoses showed hearing loss by 
history.  A Report of Medical History indicated "yes" when 
asked had you ever had or have you now hearing loss.  The 
physician summary indicated hearing loss, 1986, bilateral, 
etiology unclear.  

After service, the Veteran underwent a private audiology 
examination by Accu Hear in March 2007.  The audiogram included 
audiometric findings in graphic instead of numeric form.  
However, audiometric examination results did reflect moderate 
bilateral sensorineural hearing loss.   

The Veteran underwent a VA audiology examination in 
November 2009.  It was noted that the claims file was reviewed 
and showed hearing within normal limits in December 1963, and at 
separation in October 1969; at entrance in December 1960, there 
was normal hearing in the right ear and mild sensorineural 
hearing loss at 3000 Hertz in the left ear.  A private 
examination in March 2007 revealed mild to moderately severe 
sensorineural hearing loss, bilaterally, with good speech 
recognition.  His chief complaint was progressive hearing loss 
with difficulty hearing speech, television, and high frequency 
sounds.  He reported protected hearing with earplugs to M 60 
machine guns, M 16s, and M 45s as a supply and platoon sergeant.  
He had no noise exposure as a civilian repairman for photocopy 
machines.  He denied ear infections, ear surgeries, kidney 
problems, heart problems, diabetes, or family history of hearing 
loss.  He reported a history of hypertension and private purchase 
of hearing aids.  

On the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
55
70
75
LEFT
40
55
60
65
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 88 in the left ear.  The 
diagnosis was bilateral mild-to-severe sensorineural hearing 
loss.  After review of the claims file, consideration of the 
Veteran's personal statements and history (including his report 
of noise exposure in service, and the November 2009 test results, 
it was the opinion of the examiner that it was less likely as not 
that the Veteran's hearing loss was caused by or as a result of 
military noise exposure.  The rationale for the examiner's 
opinion was based on normal hearing in both ears at separation 
audiogram, and the Institute of Medicine's study in 2005 on 
Military and Noise Exposure, which indicated that there was no 
scientific evidence to support delayed onset of noise induced 
hearing loss.   No discussion was provided with respect to the 
Veteran's preexisting defective hearing loss.

The Veteran testified at a Travel Board hearing before the 
undersigned VLJ in October 2010.  He testified to training Korean 
soldiers in field training in warlike circumstances for a year.  
He also related that he worked with heavy vehicles and forklifts, 
two to three times a week.  He related that he wore ear 
protection of the "spongy" nature, that he believed did not 
work well.  He first noticed hearing loss two years after service 
when his wife kept telling him that he had the television too 
loud.  He testified that he shrugged it off and did not seek 
treatment for the hearing loss until 1995.  He also related that 
he did not remember any hearing loss in service and his 
profession after service as a photocopy repairman did not involve 
any noise exposure.  

However, because defective hearing was noted on the examination 
when the Veteran accepted for active service, the presumption of 
service is not for application.  The fact that he was found 
physically qualified for active duty and accepted into active 
service is essentially a moot point.  The Report of Medical 
Examination at enlistment clearly diagnosed the Veteran as having 
defective hearing.  The Veteran was even shown to have left ear 
hearing loss that would have met the requirements of 38 C.F.R. 
§ 3.385.  

As for the question of whether the Veteran's preexisting hearing 
loss disorder was aggravated by his active service, the Board 
concludes that his hearing loss disorder was not further 
aggravated by active duty service.  Recognition is given to the 
fact that the Veteran was examined and his hearing was tested in 
service in December 1963, March 1969, and upon separation in 
October 1969.  On all occasions, the Veteran's hearing tested 
better than on entrance onto active duty.  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service.  But see Browder v. Derwinski, 1 Vet. App. 204, 
207 (1991) (the increase need not be so severe as to warrant 
compensation).   However, as indicated, there is simply no 
evidence that the Veteran's preexisting defective hearing 
increased in severity during his active service.  Again, the 
contrary is shown by the objective medical evidence.  There are 
also no findings of complaints or treatment for hearing loss 
during either of the Veteran's periods of active duty.  The 
contrary is again shown.  Specifically, on Report of Medical 
History, rendered in connection with the Veteran's service 
discharge examination in October 1969, the Veteran denied having 
any problems with his hearing.   

The Board also places significant weight on the opinion of the VA 
examiner who examined the Veteran in November 2009.  There, after 
a review of the claims file and an examination of the Veteran's 
bilateral hearing disorder, the examiner's opinion was that it 
was less likely as not that the Veteran's hearing loss was caused 
by or as a result of military noise exposure.  The rationale for 
the examiner's opinion was based on normal hearing in both ears 
at separation audiogram, and the Institute of Medicine's study in 
2005 on Military and Noise Exposure, which indicated that there 
was no scientific evidence to support delayed onset of noise 
induced hearing loss.   The fact that the examiner did not 
squarely the question of whether there was aggravation of the 
Veteran's hearing loss in service does not render the opinion 
inadequate.  Rather, as discussed above, the objective medical 
evidence (in service audiology evaluations) shows no decrease of 
the Veteran's hearing but instead an actual improvement.  In 
other words, the Veteran's preexisting defective hearing did not 
increase in severity during service, and any hearing loss now 
present is not related to the Veteran's preexisting hearing loss.  
There is no contradicting medical evidence of record.  

The Veteran's statements and sworn testimony asserting that his 
bilateral hearing loss was the result of service has also been 
considered.  On this matter, the Board acknowledges that lay 
evidence concerning symptoms, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
The Veteran is clearly competent to state that he experienced 
hearing loss in service, and that he continues to experience the 
residuals thereof.  However, his testimony and statements are not 
deemed credible in light of the fact that service treatment 
records show that he complained of hearing loss at enlistment, 
that defective hearing was noted on examination at enlistment, 
and that he specifically denied having a current problems with 
his hearing when he was examined for discharge in October 1969.  
The fact that the Veteran now testifies that he first noticed a 
problem with his hearing following in service noise exposure 
causes the Board to seriously question his veracity.  Indeed, in 
light of the aforementioned evidence of record together with his 
demeanor at his hearing, the Board finds his overall testimony to 
be contrived and incredible.  See Caluza v. Brown, 7 Vet. App. 
498, 511 (1995) ("In the case of oral testimony, a hearing 
officer may properly consider the demeanor of the witness, the 
facial plausibility of the testimony, and the consistency of the 
witness' testimony with other testimony and affidavits submitted 
on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 
210, 217 (1991) (finding that "the assessment of the credibility 
of the veteran's sworn testimony is a function for the BVA in the 
first instance").

Therefore, in light of the above discussion, the Board concludes 
that the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  As such, the appeal is denied.  


ORDER

Service connection based upon aggravation for bilateral hearing 
loss is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


